Citation Nr: 1441969	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for chronic headaches, to include as secondary to service-connected residuals of septorhinoplasty.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to May 1993, with additional periods of active duty for training and inactive duty for training with the Air Force Reserves from October 1995 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board in September 2010; a transcript of the hearing is of record.

The issue of entitlement to service connection for chronic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A chronic bilateral knee disability has not been diagnosed at any point during the appeal period.

2. An acquired psychiatric disorder was not manifested in active service; any currently diagnosed acquired psychiatric disorder is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. A chronic bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a notice letters provided to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all required notice has been furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination for his claimed psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provides an adequate basis for the etiological opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's bilateral knee disability claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a chronic right knee disability that is etiologically related to his active service.  As he is not competent to independently provide evidence of a diagnosis or etiology of a condition, the record is silent for a current chronic bilateral knee disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been satisfied; therefore, VA is not required to provide him with a VA examination in conjunction with this claim.
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In deciding the Veteran's claims, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Bilateral Knee Disability

The Veteran asserts entitlement to service connection for a bilateral knee disability as directly related to active service.  Specifically, the Veteran asserts that he suffers from bilateral knee pain as a result of overuse during service.  Significantly, however, regardless of whether the Veteran suffered from knee pain in service, there is no competent evidence of a current chronic disability resulting from bilateral knee pain at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

In this regard, VA treatment records indicate the Veteran presented with bilateral knee pain in August 2010 after a bicycle accident.  No chronic knee disability was diagnosed.  While the Veteran reports current knee pain, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability.  The Veteran has not submitted competent evidence to indicate he has been diagnosed with a chronic knee disability at any point during the appeal period.  The benefit of the doubt rule does not apply, and service connection for a bilateral knee disability is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).

Acquired Psychiatric Disorder

The Veteran maintains that he currently suffers from an acquired psychiatric disorder, manifested by depression and cognitive deficiencies, as a direct result of his active service.  Specifically, he asserts that he suffered from a number of head injuries that have caused his current symptoms.

While the evidence reveals that the Veteran currently suffers from depressive disorder, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are silent regarding any psychiatric disorder in service.  At service separation, the Veteran's psychiatric clinical evaluation was noted to be normal.  See March 1993 Report of Medical Examination.  Further, the Veteran himself affirmatively denied a history of depression or excessive worry, loss of memory or amnesia and nervous trouble of any sort.  See March 1993 Report of Medical History.  As such, the Board finds the Veteran did not suffer from an acquired psychiatric disorder during active service.

Post service records note the Veteran was examined in October 2006, at which time he was diagnosed with dysthymia and anxiety disorder not otherwise specified; no etiological relation to active service was noted.  The Veteran was afforded a VA examination in March 2011.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, the VA examiner stated that the Veteran's current psychiatric disorder is related to current life events and not active service. 

The Board finds that there is no evidence of an acquired psychiatric disorder in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current depressive disorder and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and a VA examiner has linked the Veteran's current disability to current life events as opposed to active service.

The Board acknowledges that the Veteran himself has claimed that he suffers from an acquired psychiatric disorder as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., depression and anxiety; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran claims service connection for chronic headaches as directly related to active service.  Specifically, he claims that he suffered a number of head injuries during service, leading to his current headaches.  As instructed by the December 2010 Board remand, the Veteran was provided a VA examination in March 2011.  The VA examiner opined that the Veteran did not suffer a traumatic brain injury (TBI) in service, and that his current headaches are primarily due to sinusitis and alcohol overuse.  The Board notes that, while service connection is not in effect for sinusitis, the Veteran has been service-connected for residuals of a septorhinoplasty, thereby raising the issue of secondary service connection.  The record is insufficient to allow the Board to render a decision on this issue.  Therefore, another remand is necessary to obtain an addendum opinion regarding whether the Veteran's chronic headaches are due to, or aggravated by, his service-connected residuals of a septorhinoplasty.


Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner that conducted the March 2011 VA examination or, if not available, to another examiner with the appropriate medical expertise.  If the examiner determines an additional physical examination would be beneficial, one is to be scheduled.  The entire claims file, including a copy of this REMAND as well as any records in the virtual claims file, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and consultation should be provided.  Following a review of the claims file and physical examination of the Veteran, if requested by the examiner, the VA examiner should provide an opinion addressing the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current chronic headaches are etiologically related to the Veteran's active service?  In rendering this opinion, the examiner should address the totality of the Veteran's service, not limiting the response to in-service head injuries.

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current chronic headaches are proximately due to (caused by) service-connected residuals of septorhinoplasty?

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current chronic headaches have been aggravated (chronically worsened beyond normal progression) by service-connected residuals of septorhinoplasty?  In offering this opinion, the examiner is instructed that "caused by or a result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


